Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (including Attachment A) (the
“2007 Employment Agreement” or the “Agreement”) is entered into as of June 7,
2007 (the “Effective Date”), by and between General Dynamics Corporation (the
“Corporation”) and Nicholas D. Chabraja (the “Executive” or “Mr. Chabraja”)
(collectively the “Parties”).

Recitals

WHEREAS, Mr. Chabraja is currently the Corporation’s Chief Executive Officer and
the Chairman of its Board of Directors (the “Board”) and has been since June 1,
1997; and

WHEREAS, the Corporation entered into an employment agreement with Mr. Chabraja
on August 7, 2002, providing for his employment through December 31, 2005 and
entered into an amended employment agreement on June 3, 2004 providing for his
employment through April 30, 2008 and for certain compensation if he continued
his employment until such date (the “2004 Employment Agreement”); and

WHEREAS, the Board, on behalf of the Corporation’s shareholders, in recognition
of Mr. Chabraja’s continued exceptional performance and superb leadership,
strongly desires to extend Mr. Chabraja’s tenure as its Chairman and Chief
Executive Officer through June 30, 2009; and

WHEREAS, Mr. Chabraja agrees to continue his employment in only this capacity;
and

WHEREAS, the parties wish to amend and restate the Agreement as set forth below.

Terms & Conditions

NOW THEREFORE, the Parties agree as follows:

 

1. Position and Term. The Corporation desires that Mr. Chabraja continue his
employment as Chairman and Chief Executive Officer, and Mr. Chabraja agrees to
continue his employment, from the Effective Date through June 30, 2009.

 

2. Annual Salary. Mr. Chabraja will continue to receive an annual salary of not
less than his current annual salary. During this Agreement, the Compensation
Committee of the Board may from time to time increase Mr. Chabraja’s annual
salary as it, in its sole discretion, deems appropriate.

 

3. Incentive Compensation. Mr. Chabraja will continue to be eligible for annual
bonuses and incentive compensation awards. In making this determination, the
Compensation Committee of the Board will annually review the Corporation’s
actual performance as compared to its strategic and operational plans. The
Compensation Committee of the Board will also consider Mr. Chabraja’s total
compensation in relationship to the performance pay levels of other chief
executive officers of industrial concerns and in the aerospace and defense
industry.



--------------------------------------------------------------------------------

4. Other Benefits and Perquisites. Mr. Chabraja will be eligible for all other
benefits and perquisites the Corporation provides to its senior executive
officers. These benefits include participation in the Corporation’s qualified
and non-qualified retirement plans, the Corporation’s qualified and
non-qualified 401(k) Savings and Stock Incentive plans, and group health, life
and disability coverage. Additionally, Mr. Chabraja will continue to have use of
the Corporation’s aircraft, consistent in all cases with the resolutions of the
Board and the Corporation’s policies regarding the use of aircraft.

 

5. Termination of Employment between the Effective Date and June 30, 2009.

 

  a. If Mr. Chabraja’s employment ends prior to June 30, 2009, by reason of his
Voluntary Resignation or death, the Corporation agrees to provide him the
following amounts and benefits:

 

  i. The Corporation will pay Mr. Chabraja or his designated beneficiary, as the
case may be, his annual salary earned through his last day of Active Employment
(including unused vacation and personal days); and

 

  ii. The Corporation will pay Mr. Chabraja or his designated beneficiary, as
the case may be, a pro rated payment equal to his immediately prior year’s
annual bonus or 100% of the current year’s target bonus, whichever is greater.
The pro-ration of such amount will be from the first day of the year in which he
Voluntarily Resigns or dies through his last day of Active Employment (i.e., not
including any period attributable to the payment of unused vacation and/or
personal days). Any such payments to Mr. Chabraja, or his designated
beneficiary, as the case may be, will be made at the same time and manner as the
Corporation makes similar payments to its other senior executive officers in the
year following such termination of employment, but in no event later than
March 15 of such year.

 

  iii. The Corporation will provide Mr. Chabraja (or his survivors, as
appropriate) with the benefits enumerated in Section 6(d) and 6(e) listed below.

 

  b. Termination due to Disability, by the Corporation Without Cause or as a
Result of Breach by the Corporation of Its Obligations. In the event
Mr. Chabraja’s employment is terminated: (i) due to his Disability; (ii) by the
Corporation, without Cause, or (iii) by Mr. Chabraja due to the Corporation’s
breach of its obligations hereunder and its failure to cure such breach within
thirty (30) days of written notice thereof, the Corporation agrees to provide
Mr. Chabraja the following:

 

  i. The Corporation will continue to pay Mr. Chabraja an amount equal to the
annual salary he is earning at the time of his termination for the remaining
term of this Agreement; and

 

  ii.

The Corporation will continue to pay Mr. Chabraja an amount equal to the annual
bonus and incentive compensation he would have earned had he

 

2



--------------------------------------------------------------------------------

 

continued his employment for the remaining term of this Agreement. Such amounts
must be the greater of his prior year’s annual bonus or 100% of the current
year’s target bonus. Payments to Mr. Chabraja will be made at the same time and
manner as the Corporation makes similar payments to its other senior executive
officers in the year following the year with respect to which the amount is
paid, but in no event later than March 15 of the year following the year with
respect to which the amount is paid; and

 

  iii. The Corporation will provide Mr. Chabraja with the benefits enumerated in
Section 6 (c) through (e) listed below.

 

  c. Termination due to a Change in Control. In the event that Mr. Chabraja’s
employment is terminated (either in fact or constructively) as a result of a
“Change in Control”, the Corporation agrees that Mr. Chabraja will be treated
for purposes of this Agreement as having terminated employment under
Section 5(b) above. Where the Severance Protection Agreement between the
Corporation and Mr. Chabraja dated April 12, 1999, as may be hereafter amended
from time to time, and this Agreement provide for payment covering the same
benefit, the Corporation will provide Mr. Chabraja with the benefit most
favorable to him, otherwise, Mr. Chabraja is entitled to retain the benefits
under both agreements.

 

  d. Termination “For Cause”. In the event Mr. Chabraja’s employment by the
Corporation is terminated for Cause, in full satisfaction of its obligations
hereunder, the Corporation will:

 

  i. pay Mr. Chabraja his annual salary earned through his last day of Active
Employment (including unused vacation and personal days);

 

  ii. provide to Mr. Chabraja the benefits enumerated in Section 6(d) and 6(e)
below; and

 

  iii. provide to Mr. Chabraja such other benefits as are required by law.

 

6. Termination on or after June 30, 2009. If Mr. Chabraja maintains his Active
Employment through June 30, 2009, the Corporation, at its sole expense, will:

 

  a. pay Mr. Chabraja as soon as practicable following Mr. Chabraja’s
termination of employment for any reason any remaining earned but unpaid annual
salary (including any earned but unpaid vacation and/or personal days); and

 

  b. pay Mr. Chabraja a bonus for the 2009 calendar year in an amount not less
than 100% of the bonus paid to Mr. Chabraja in respect of the 2008 calendar
year, which shall be paid to Mr. Chabraja at the time 2009 bonuses are paid to
other executives of the Corporation in 2010, but in no event later than
March 15, 2010; and

 

3



--------------------------------------------------------------------------------

  c. notwithstanding any other provision of the Corporation’s Equity
Compensation Plan, cause any equity award Mr. Chabraja received from the
Corporation that has not yet vested to vest in full, without proration; and

 

  d. in lieu of the following benefits which Mr. Chabraja was entitled to
receive pursuant to the 2004 Employment Agreement: (i) use of the corporate
aircraft following retirement, (ii) reimbursement for the cost of executive
office space and administrative support for two (2) years and
(iii) reimbursement for the cost of transporting and storing his household
furnishings and personal effects, pay to Mr. Chabraja a lump-sum cash payment
equal to $7,993,120, plus interest at an annual rate of 5.50% from the date
hereof until the actual date of payment, such amount to be paid on the earlier
of June 30, 2009 or as soon as practicable (but in no event more than 30 days)
following his termination of employment; and

 

  e. provide to Mr. Chabraja the retirement benefits enumerated in Attachment A,
the Retirement Benefits Agreement.

 

7. Definitions. For purposes of this Agreement, the terms below will have the
following definitions:

 

  a. “Active Employment” means a period of employment during which services are
required to be performed. The continued payment of amounts in lieu of annual
salary, annual bonuses, unused vacation, unused personal days will not be
considered a period of Active Employment.

 

  b.

“Cause” for termination of Mr. Chabraja’s employment with the Corporation will
be deemed to exist if Mr. Chabraja has been convicted of a felony or if the
Board determines by a resolution adopted in good faith by at least two-thirds of
the Board that Mr. Chabraja has (a) intentionally and continually failed to
perform in all material respects his reasonably assigned duties with the
Corporation (other than a failure resulting from Mr. Chabraja’s incapacity due
to physical or mental disability or illness or from the assignment to
Mr. Chabraja of duties that would constitute a breach by the Corporation of its
obligations hereunder that, if uncured, would allow Mr. Chabraja to terminate
his employment pursuant to Section 5(b)) which failure has continued for a
period of at least 30 days after a written notice of demand for performance has
been delivered to Mr. Chabraja specifying the manner in which he has failed in
all material respects to so perform or (b) intentionally engaged in conduct
which is demonstrably and materially injurious to the Corporation, provided that
no termination of Mr. Chabraja’s employment will be for Cause as set forth in
clause (b) hereof unless (i) there has been delivered to Mr. Chabraja a written
notice specifying in reasonable detail the conduct of Mr. Chabraja’s of the type
described in clause (b) and (ii) Mr. Chabraja has been provided an opportunity
to be heard in person by the Board (with the assistance of his counsel if he so
desires). No act or failure to act, on Mr. Chabraja’s part will be considered
intentional unless Mr. Chabraja has acted, or failed to act, with a lack of good
faith and with a lack of reasonable belief that his

 

4



--------------------------------------------------------------------------------

 

action or failure to act was in or not opposed to the best interests of the
Corporation.

 

  c. “Change in Control” means a change in control as defined in Section 1 of
the Severance Protection Agreement, as amended, dated April 12, 1999, between
the Corporation and Mr. Chabraja as such agreement may be amended from time to
time.

 

  d. “Disability” means if, as a direct result of an illness or injury,
Mr. Chabraja is unable, in the sole opinion of the Compensation Committee of the
Board, to adequately perform the tasks of his position for the entire balance of
his Employment Agreement.

 

  e. “Voluntary Resignation” or “Voluntarily Resigns” means a termination of
Mr. Chabraja’s employment resulting from his decision to cease performing
services for the Corporation, other than such a termination that is due to the
Corporation’s breach of its obligations hereunder and its failure to cure such
breach within thirty (30) days of written notice thereof.

 

8. Miscellaneous. This Agreement will be construed and enforced in accordance
with the laws of the State of Delaware. Notwithstanding anything in this
Agreement or the Corporation’s policies to the contrary, unless both Parties
agree in writing, all issues, disputes, controversies and/or enforcement actions
by and between the Parties hereto (whether such issue is ‘at law’ or ‘in
equity’) shall be resolved solely by an action brought in a court of competent
jurisdiction in the State of Delaware and, for that purpose, the Parties hereby
submit to the jurisdiction of the State of Delaware.

 

9. Notice. Any notice required under this Agreement (or an Attachment hereto)
will be made in writing addressed to the Corporation in care of the Senior Vice
President, Human Resources (with a copy to the Senior Vice President and General
Counsel) at the Corporation’s headquarters and to Mr. Chabraja at his home
address as noted in the Corporation’s employee records.

 

10. Termination. Mr. Chabraja shall have the right to terminate this Agreement
upon thirty (30) days prior written notice to the Corporation. Subject to its
obligations hereunder, the Corporation shall have the right to terminate this
Agreement upon thirty (30) days prior written notice to Mr. Chabraja; provided,
however, unless Mr. Chabraja waives the effect of such termination in writing,
the Corporation’s termination of this Agreement (either actual or constructive)
shall constitute an immediate termination of the employment relationship and the
Corporation’s obligations hereunder shall become immediately due and owing
without a right to cure. The Corporation’s obligations hereunder shall survive
the expiration, or earlier termination, of this Agreement

 

11.

Effect of Prior Agreements. With Mr. Chabraja’s Active Employment on and after
the Effective Date stated above, this Agreement (including its Attachments) will
become effective and his prior employment agreement (including all attachments
thereto) is

 

5



--------------------------------------------------------------------------------

 

superseded; provided, however, this Agreement does not supersede the Severance
Protection Agreement between Mr. Chabraja and the Corporation.

 

12. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability will not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

13. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Corporation and Mr. Chabraja, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement will affect the validity, binding effect or enforceability of this
Agreement.

 

14. Counterparts. This Agreement may be executed in counterparts; each of which
will be deemed to be an original and both of which together will constitute one
and the same instrument.

 

15. Right to Assign. This Agreement is not assignable without the written
consent of each Party.

 

16. Successorship. This Agreement will inure to the benefit of Mr. Chabraja’s
estate.

 

17. Six Month Delay in Commencement of Payment to Comply With Section 409A of
the Internal Revenue Code. Notwithstanding anything to the contrary in this
Agreement, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Internal Revenue Code of 1986, as
amended, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Agreement during the six-month period
immediately following Mr. Chabraja’s termination of employment shall instead be
paid on the first business day after the date that is six months following
Mr. Chabraja’s “separation from service” within the meaning of Section 409A. Any
amount the payment of which is delayed in accordance with the preceding sentence
shall be paid with interest at an annual rate equal to the prime rate (as
determined by the Northern Trust Company of Chicago from time to time) from the
date on which such amount would otherwise have been paid until the actual date
of payment.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, pursuant to the authority granted by the Board to the
Corporation’s Senior Vice President — Human Resources & Administration, the
Corporation has caused this Employment Agreement to be executed on behalf of
itself and caused the Corporation’s seal to be hereunto affixed and attested to
by the Secretary of the Corporation. In like manner, the Executive has executed
this Agreement on his behalf. This Agreement is effective as of the first date
stated above.

 

ATTEST:        GENERAL DYNAMICS CORPORATION

/s/ David A. Savner

     By:  

/s/ Walter M. Oliver

       Walter M. Oliver        Senior Vice President, Human Resources &
Administration

ATTEST:

       NICHOLAS D. CHABRAJA

/s/ David A. Savner

      

/s/ Nicholas D. Chabraja

 

7



--------------------------------------------------------------------------------

Attachment A – 2007 Retirement Agreement

WHEREAS, General Dynamics Corporation, a Delaware corporation (the
“Corporation”), and Nicholas D. Chabraja (the “Executive” or “Mr. Chabraja”)
(collectively the “Parties”), as part of the 2004 Employment Agreement, also
entered into an agreement to pay certain additional supplemental retirement
benefits (the “2004 Retirement Agreement”).

WHEREAS, the Parties are entering into an amended and restated employment
agreement (the “2007 Employment Agreement”).

WHEREAS, the parties wish to amend and restate the Retirement Agreement as set
forth below.

NOW, THEREFORE, in consideration for Mr. Chabraja’s entering into the 2007
Employment Agreement, the Parties agree to the following terms and conditions
(hereinafter the “2007 Retirement Agreement” or the “Retirement Agreement”)
which is incorporated by reference into Mr. Chabraja’s 2007 Employment Agreement
as follows:

 

1. Agreement Benefit. The Corporation agrees to pay Mr. Chabraja a lump-sum
retirement benefit (the “2007 Retirement Agreement Benefit”) that is (a) the
actuarial equivalent (as determined in Section 4 below) of a monthly single-life
annuity equal to a percentage of his “Average Monthly Salary” (as defined
below), (b) reduced by any payments that may be payable under the Corporation’s
retirement programs (the “Retirement Program”). This offset shall be calculated
based on the normal lifetime benefits payable under the Retirement Program prior
to the election of any optional forms for payment of retirement benefits. The
percentage referred to in clause (a) of the first sentence of this Section is
thirty percent (30.0%) as of April 30, 2004, thirty four percent (34%) as of
December 31, 2004, and forty eight percent (48%) as of April 30, 2007, and shall
increase by one-half percentage point (0.50%) for each completed calendar month
of Active Employment thereafter (such that by June 30, 2009, the percentage will
be sixty-one percent (61.0%)). For purposes of this Attachment A, “Average
Monthly Salary” shall equal the average determined by (i) summing the total of
Mr. Chabraja’s highest aggregate monthly salary and cash executive compensation
bonuses (excluding equity awards) paid during a consecutive sixty (60) month
period within Mr. Chabraja’s last one hundred and twenty months (120) of Active
Employment and (ii) dividing the amount derived in (i) above by sixty (60).

 

2. Termination of Employment.

 

  a. If Mr. Chabraja’s employment ends prior to June 30, 2009, by reason of his
Voluntary Resignation or termination for Cause, or on account of his death, he
will be entitled to receive the 2007 Retirement Agreement Benefit he earned
under Section 1 through the end of the month in which such separation occurs.

 

  b.

If Mr. Chabraja’s employment ends prior to June 30, 2009, by reason of
(i) termination by the Corporation other than for Cause, (ii) due to his
Disability, (iii) by Mr. Chabraja due to the Corporation’s breach of its
obligations under the 2007 Employment Agreement and its failure to cure such
breach within thirty (30) days of written notice thereof or (iv) a “Change in
Control”, Mr. Chabraja will be

 

8



--------------------------------------------------------------------------------

 

entitled to receive the 2007 Retirement Agreement Benefit under Section 1 above
calculated as if Mr. Chabraja had maintained his Active Employment and
pensionable earnings through June 30, 2009.

 

3. Survivor Benefit in the Case of Death Prior to Benefit Commencement. If
Mr. Chabraja dies during the term of this 2007 Retirement Agreement, but prior
to separating from employment then his spouse or, if he dies without leaving a
surviving spouse, his estate, shall be entitled to receive a lump-sum payment
equal to the 2007 Retirement Agreement Benefit to which Mr. Chabraja would have
been entitled had he terminated employment immediately prior to his death. Such
payment shall be made as soon as practicable following Mr. Chabraja’s death, but
in no event more than 30 days following his death.

 

4. Time and Form of Payment. The Corporation shall pay the 2007 Retirement
Agreement Benefit to Mr. Chabraja in a single lump-sum amount, which shall be
the actuarial equivalent value of the 2007 Retirement Agreement Benefit
described in Section 1 above as determined by the actuaries of the Corporation
by applying the actuarial assumptions used in the Corporation’s financial
disclosures for the 2006 fiscal year. Such lump-sum payment shall be made as
soon as practicable following Mr. Chabraja’s termination of employment with the
Corporation, but in no event more than 30 days following such termination;
provided, however, that in the event the receipt by Mr. Chabraja of such payment
within six (6) months of termination of employment would cause the Executive to
incur any tax or penalty under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), then such payment shall be made six (6) months
following the Executive’s separation from service” within the meaning of
Section 409A. Any amount the payment of which is delayed in accordance with the
preceding sentence shall be paid with interest at an annual rate equal to the
prime rate (as determined by the Northern Trust Company of Chicago from time to
time) from the date on which such amount would otherwise have been paid until
the actual date of payment.

 

5. No Assignment. No benefit under this 2007 Retirement Agreement will be
subjected in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge the same will be void, and no such
benefit will in any manner be liable for or subject to the debts, liabilities,
engagements or torts of the person entitled to such benefit, except as
specifically provided in the Retirement Program or pursuant to a Qualified
Domestic Relations Order as described in Section 414(p) of the Code.

 

6. Payment from General Assets.

 

  a. To the extent a benefit under this 2007 Retirement Agreement is not
otherwise payable from the Retirement Program (or unless otherwise determined by
the Corporation), all benefits payable to Mr. Chabraja hereunder will be paid by
the Corporation from its general assets. The Corporation will not be obliged to
acquire, designate or set aside any specific assets for payment of the 2007
Retirement Agreement Benefit. Further, Mr. Chabraja will have no claim
whatsoever to any specific assets or group assets of the Corporation.

 

9



--------------------------------------------------------------------------------

  b. The Corporation may, in its discretion, designate that the some or all the
benefits payable hereunder will be satisfied from the assets of a trust, fund,
or other segregated group of assets. But, should these assets prove to be
insufficient to satisfy payment of such benefits or other post-retirement
benefits, the Corporation will remain liable for payment thereof.

 

7. Prior Agreement. The 2004 Retirement Agreement is superceded.

 

8. Plan Administration. The Board hereby delegates to the Senior Vice President,
Human Resources and Administration (or his authorized designee) the power to
interpret this Agreement in his sole discretion and such interpretations will be
binding on the Corporation and Mr. Chabraja. The Retirement Program actuary will
determine all values and payments required under this 2007 Retirement Agreement
based on the actuarial assumptions used under the Retirement Program.

 

9. Income Taxes. Mr. Chabraja and the Corporation agree that all payments made
pursuant to this 2007 Retirement Agreement will be treated as “wages” for
federal and state income tax and employment tax purposes (including FICA) at
such time and in such manner as prescribed by law. Each Party to this 2007
Retirement Agreement is responsible for the payment of its own taxes.

 

10. Incorporation by Reference. This 2007 Retirement Agreement is be
incorporated by reference into Mr. Chabraja’s Employment Agreement with the
Corporation. The defined terms in this 2007 Retirement Agreement will have the
same meaning provided in Mr. Chabraja’s 2007 Employment Agreement.

 

10